Case 18-15461-mdc       Doc 40      Filed 12/14/18 Entered 12/14/18 12:14:15               Desc Main
                                    Document     Page 1 of 1


                             U.S. BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                               :
                                               :      Chapter 13
              Curtis D Hurst, Jr.              :
                                               :
                                               :      Bankruptcy Case No.: 18-15461MDC
                                               :

                                CERTIFICATE OF SERVICE
I, Brad J. Sadek, Esquire, hereby certify that on December 14, 2018, I served Notice of Continued
341 Hearing in the instant matter to January 2nd, 2019 11:00AM on all interested parties and the
following parties by electronic means and/or regular US Mail at the following addresses:

                                     Office of the U.S. Trustee
                                    833 Chestnut Street, Suite 500
                                       Philadelphia, PA 19107

                                 WILLIAM C. MILLER, Esq.
                                     Chapter 13 Trustee
                                      1234 Market Street
                                          Suite 1813
                                    Philadelphia, PA 19107




Dated: December 14, 2018                                      Respectfully Submitted,

                                                              /s/ Brad J. Sadek, Esquire
                                                              Brad J. Sadek, Esquire
                                                              Attorney for the Debtor
